Opinion by
Trexler, J.,
By contract dated June 6, 1912, plaintiff engaged to furnish defendant one eight-ton gasoline motor. The contract contained the following: “We assume no liability for damages on account of delays, nor can we make allowance for repairs or alterations, unless same are made with our written consent or approval. We will replace or repair any material which is proved within a reasonable time to have been defective at the time we furnished it, but it is agreed that no liability shall attach to us on account of damages or delays caused by such defective material.” The vendor was to send an experienced man to the mine who was to look after the starting of the motor. Then followed the proviso, “If the motor in the hands of our man does not develop above defined drawbar pull and practically above capacities when working under good conditions and on dry rail, you are to be under no obligations to purchase the motor and are to load same f. o. b. cars at.your mines and we will remove same. On the other hand, if the motor in the hands of our man shall develop above defined draw-bar pull and hauling capacities, you shall pay the balance due on the motor upon the completion of the ten days’ period our man is to be at your mine. If the motor shall fail to work up to capacities above defined *131we will refund amount paid.” Further, “Motor is guaranteed to be free from defects in material and workmanship, and any part that may be found defective within one year from date of shipment will be replaced free of charge f. o. b. cars factory, but the old part is to be returned prepaid to the Geo. D. Whitcomb Company, Rochelle, Illinois, for inspection before credit is made. This guarantee, however, is not to cover any part or parts that may break or wear out through neglect or abuse.” After some delay caused by damage in transit, the motor was started October 7, 1912, and continued in use until April, 1915. There were numerous new parts furnished by plaintiff up to December 23,1914, amounting to $1,733.32, and defendant paid these without availing itself of the opportunity of returning any old parts for inspection and credit. Not having complied with the conditions of the contract in this respect, it was not entitled to any credit for these parts, and the court properly excluded this item of set-off. From December 23,1914, to April 14,1915, plaintiff furnished additional parts at the request of the defendant. These items amounted to $1,108.39, and these form the subject-matter of plaintiff’s demand. The defendant brings in a counterclaim alleging that the motor was defective in material and workmanship and that his damages amount to more than plaintiff’s claim. The result of the trial was that the jury returned a verdict in favor of the defendant for the excess of his demand over plaintiff’s claim.
The machine with one interruption ran satisfactorily for three months and the price of it was then paid. During the first year reckoning from the date the first coal was hauled, there was a loss in time of fifty-nine hours, or a little more than an hour per week, as shown by defendant’s memorandum. A number of parts had to be replaced, but as stated before defendant made no claim for them and did not return any of the parts for inspection. After the first year there were frequent losses of *132time and numerous parts ordered which were delivered. The court held that as the locomotive failed to do its work, this, without proof as to what the cause of the failure was, threw upon the plaintiff the burden of proving that the motor was all right both as to material and construction. We cannot agree with this. We must conclude that the provisions of the contract were inserted as a guide for the future conduct of the parties. When the motor which was specifically contracted for was furnished and accepted and used for two and one-half years, the assumption is that the plaintiff performed its part of the contract. The defendant under the express provisions in the agreement, was authorized to return the machine if it did not develop the drawing power promised, and the money paid was to be refunded. The contract contemplated that the defective parts returned in one year were to be supplied without cost by the plaintiff. The guarantee of freedom from defects must be read in connection with the other provisions of the contract. If the defendant at this late day wishes to defeat plaintiff’s claim, it should show that the motor did not perform its work and that it was defective in construction or material at the time it was furnished and that such inherent defects could not be supplied. The evidence should show in what particulars the machine was defective. General statements to this effect are the mere opinion of. witnesses. The facts should appear. The jury must be able to ascertain what the defects were, and whether they existed when the machine was furnished. It must be remembered that this suit is not to recover for the price of the machine, but for parts furnished which had to be renewed.
The judgment is reversed and a venire facias de novo awarded.